Title: To Alexander Hamilton from Oliver Wolcott, Junior, 31 August 1802
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Litchfield [Connecticut] Aug 31. 1802.
My Dear Sir,

I have recd. your favour of the 14th. instant & I sincerely thank you for the friendly attention to my Interests therein manifested. It is certain that I must immediately engage in some active business, or wholly confine my expences to the prospects of my family, to what can be produced from a small farm. A removal from this place, considering the state of Mrs. Ws. health & that my children are of very tender age, is the circumstance which constitutes the principal difficulty in forming an immediate decision. I will come to New York some time during the fall months, when the whole subject can be maturely considered. In the plan you propose, that part, which includes commercial speculations attended with hazard, would be insisted on by me, as an indispensable requisite.
I have written a reply to the Report of the Committee of Investigation, which is in the Press at Boston, and of which a Copy, will be sent you by my request. This pamphlet will I trust furnish several useful Trut[h]s to those who wish comment upon the conduct of our present administration.
Since my return from Boston after my answer was committed to the Press, I have discovered a second edition of the Report of the Committee, with several documents, which were not annexed to the first, has been printed & sent to the members of Congress. As I had intimated an opinion that there was an impropriety in publishing the report without the Vouchers to which it refers—& as some of these Vouchers have been since published, the democratic printers may possibly cavil at my observations. If this should happen, I wish that it may be immediately stated by Mr. Coleman, that even in the second Edition, the whole of the Letter of Mr. Gallatin of March 2d. 1802, with the explanatory statements, favourable to Mr. Pickering, & adverse to Mr. Randolph, are omitted. When he sees my pamphlet, he will readily perceive the importance of rendering this fact as prominent as possible.
I am Dr Sir truly yours

Oliv Wolcott.
Alexander Hamilton Esq

